Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is entered into as of the 1st day of May, 2009 between
COMCAST CORPORATION, a Pennsylvania corporation (the “Company”) and JULIAN A.
BRODSKY (“Employee”).

BACKGROUND

WHEREAS, the Company recognizes that Employee’s contribution to the growth and
success of the Company has been substantial; and

WHEREAS, Employee is currently employed by the Company as a non-executive,
having previously served for many years as a senior executive; and

WHEREAS, Employee and the Company are parties to an Employment Agreement dated
as of May 1, 2002 (the “2002 Base Agreement”), as amended by an Amendment to
Employment Agreement dated as of November 18, 2002 (the “2002 Amendment”) (the
2002 Base Agreement and the 2002 Amendment referred to together as the “2002
Agreement”); and

WHEREAS, the term of the 2002 Agreement expires April 30, 2009 and the Company
desires to continue Employee’s employment in a non-executive capacity as a
senior advisor to management; and

WHEREAS, Employee is willing to commit himself to serve the Company on the terms
herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:



--------------------------------------------------------------------------------

1. Term. The Company shall continue to retain Employee and Employee shall
continue to serve the Company as a non-executive employee, on the terms and
conditions set forth herein, for a term (the “Service Period”) commencing on May
1, 2009 and ending on the earlier of: (i) April 30, 2014; or (ii) the date
Employee’s employment terminates for any reason.

2. Duties; Office Space.

2.1 During the Service Period, Employee shall continue to devote such time as a
non-executive employee (which the Company acknowledges is not intended to be
full-time) as is required for the performance of those duties which are
reasonably requested by the Company and which are commensurate with Employee’s
professional and executive experience. Nothing contained herein shall preclude
Employee from engaging in personal or business activities which are consistent
with Employee’s obligations to the Company hereunder, including the restrictions
contained in Section 7, including being an employee of another entity during the
Service Period. Without limiting the foregoing, the Company recognizes that
Employee: (i) may become a manager of an investment partnership; and (ii) serves
and may serve as a director or trustee on the boards of other corporations and
organizations; and that, subject to the restrictions of Section 7.3, Employee
may continue to devote considerable time to such activities.

2.2 During the Service Period, an office and secretarial support will continue
to be provided to Employee in the Company’s corporate headquarters in a manner
similar to that now being provided.

3. Compensation.

 

2



--------------------------------------------------------------------------------

3.1 Base Salary. The Company shall pay base salary to Employee during the
Service Period at the rate of One Dollar ($1.00) per annum.

3.2 Cash Bonuses. Employee will not be entitled to receive any cash bonuses
during the Service Period.

3.3 Restricted Stock Grant. No later than the date of the regular meeting of the
Board of Directors to be held in December 2009, Employee shall receive a grant
of restricted stock units under the Company’s Restricted Stock Plan with respect
to shares of the Company’s Class A Common Stock having a value of $125,000, such
units to vest in full upon grant.

3.4 Deferred Compensation Plan. The Company shall credit to Employee’s account
under, and pursuant to the terms and conditions of, the Company’s 2005 Deferred
Compensation Plan the amount of $100,000 on May 1, 2009.

3.5 Expenses. During the Service Period, Employee shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by him (in accordance
with Company policy) in performing services hereunder, including attending
conferences and conventions (limited to domestic locations), provided that
Employee properly accounts therefor in accordance with Company policy.

3.6 Benefits.

3.6.1 Except as otherwise specifically provided herein, during the Service
Period Employee shall continue to be eligible to participate in all employee
benefit plans and arrangements generally available to all employees (to the
extent and on the terms on which they are then in effect), including directors
liability insurance coverage and director and employee indemnification rights.
Employee may change

 

3



--------------------------------------------------------------------------------

health and welfare benefits coverage types and options on the same basis as
other employees. Following the Service Period, Employee shall be eligible to
participate in the Company’s post-retirement health and welfare benefits stipend
plan based upon service years with the Company including the years during the
Service Period. Except as required by law, the Company shall not make any
changes in any employee benefit plans or arrangements which would adversely
affect Employee’s vested rights or vested benefits thereunder. Employee
acknowledges that the Company’s liability to Employee with respect to this
Section 3.6 is limited to providing the specified benefits, and shall not extend
to cover any unspecified tax or other cost, if any, to Employee of receiving the
same.

3.6.2 Employee may at any time during the Service Period, in lieu of receiving
the health and welfare benefits provided for under Section 3.6.1, elect that the
following provisions will apply: (i) Employee and his wife will utilize at their
expense Medicare Part A and Part B as each of their primary individual insurance
coverage; (ii) the Company will make available to Employee and his wife a
supplemental medical plan, Blue Cross Security – 65 Plan H (or its equivalent),
as each of their secondary medical insurance coverage; and (iii) the Company
will reimburse Employee and his wife (on a pre-tax basis only) for their
out-of-pocket costs for amounts not paid for or reimbursed by Medicare or Blue
Cross to the extent such costs would not have been incurred had coverage instead
been provided under Section 3.6.1. Employee acknowledges that the value of
benefits received from the Company in the event of this election will be
includable in the taxable income of Employee or his wife, as applicable.

 

4



--------------------------------------------------------------------------------

3.6.3 Following the Service Period, Employee and his wife shall be entitled to
the provisions of Section 3.6.2 for the remainder of their lives.

3.7 Perquisites. During the Service Period, Employee shall be entitled to
receive perquisites (“Perquisites”) on the same basis as they are currently
provided, including but not limited to: free cable and high speed Internet
service (provided Employee continues to live in a Company system); a free
parking space at the Wachovia Center (provided it continues to be owned by the
Company); and free cellular phone service.

3.8 Trust. In the 2002 Amendment, the parties acknowledged that the Company’s
acquisition of AT&T Broadband resulted in a Change of Control (as defined in the
2002 Base Agreement). Pursuant to Section 3.9 of the 2002 Base Agreement, the
Company was required, prior to the occurrence of a Change of Control, to
establish a Trust (as defined in the 2002 Base Agreement), and was further
required, upon and after the occurrence of a Change of Control, to contribute
certain assets to the Trust. In the 2002 Amendment, Employee waived the
requirements that the Company so form and contribute assets to the Trust;
provided that Employee may at any time, by notice to the Company, require the
Company to form and contribute assets to the Trust and, if Employee gives such
notice, the Company, as promptly as practicable (and in any event within 30
days) thereafter, shall (i) form the Trust in accordance with Section 3.9 of the
2002 Base Agreement, (ii) contribute to the Trust the funds and other assets
which the Company would be required to contribute pursuant to the 2002 Base
Agreement if a Change of Control occurred on the date of such notice, and (iii)
thereafter contribute such additional assets as may be required by the 2002 Base
Agreement as if the waiver made

 

5



--------------------------------------------------------------------------------

in the 2002 Amendment had not been made. The parties hereto agree and confirm
that Employee’s rights to give such notice, and the Company’s obligations in the
event such a notice is given, continues during the Service Period.

3.9 Airplane Use. Subject to priority for business use, Employee will continue
to be permitted limited personal use of Company aircraft during the Service
Period for domestic travel, up to a maximum of 20 hours per twelve (12) month
period, on the economic terms that currently apply to Employee.

3.10 Stock Options. Employee will not be entitled to receive any stock option
grants during the Service Period. Vesting of Employee’s outstanding stock
options will continue during the Service Period. Upon termination of employment
for death or Disability (as such term is defined in Section 4.2), vesting of all
stock options will accelerate in full and all stock options will remain
exercisable for their remaining respective terms. Otherwise, stock options will
vest, and remain exercisable with respect to vested shares, as set forth in the
existing option plans and grant documentation.

3.11 Life Insurance. The Employee’s split-dollar life insurance arrangements
will remain in effect pursuant to their present terms (including with respect to
the payment of premiums, premiums bonuses and tax-gross ups (if any)).

4. Termination. Employee’s services hereunder may be terminated under the
following circumstances:

4.1 Death. Employee’s services hereunder shall terminate automatically upon his
death.

4.2 Disability. In the event Employee becomes unable to perform Employee’s
duties hereunder due to partial or total disability or incapacity resulting from

 

6



--------------------------------------------------------------------------------

a mental or physical illness, injury or health-related cause (“Disability”) for
a period of nine (9) consecutive months or for a cumulative period of forty five
(45) weeks, the Company may terminate Employee’s services.

4.3 Cause. The Company may terminate Employee’s services hereunder for Cause.
For purposes of this Agreement, the Company shall have “Cause” to terminate
Employee’s services hereunder at any time upon: (i) either the willful and
continued failure by Employee to substantially perform his duties hereunder or
the willful failure of Employee to comply with the material provisions of the
Company’s Code of Ethics and Business Conduct (other than a failure resulting
from Employee’s incapacity due to physical or mental illness) for a period of
sixty (60) days after written demand for substantial performance or compliance
is delivered by the Company specifically identifying the manner in which the
Company believes Employee has not substantially performed his duties or has not
complied; (ii) the commission by Employee of an act of fraud or embezzlement
against the Company; or (iii) the willful breach by Employee of any material
provision of this Agreement. For purposes of this Section 4.3, no act, or
failure to act, on Employee’s part shall be considered “willful” if resulting
from Employee’s incapacity due to physical or mental illness or unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company.

4.4 Retirement. Employee may retire from employment hereunder by giving at least
thirty (30) days of advance written notice thereof to the Company.

4.5 Without Cause. The Company may terminate Employee’s employment without Cause
hereunder by giving at least thirty (30) days of advance

 

7



--------------------------------------------------------------------------------

written notice thereof to Employee.

4.6 Notice of Termination. Any termination of Employee’s employment by the
Company (other than termination upon his death) shall be communicated by written
Notice of Termination to Employee. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.

4.7 Date of Termination. “Date of Termination” shall mean: (i) if Employee’s
employment is terminated by his death or retirement, the date of his death or
retirement; (ii) if Employee’s employment is terminated without Cause, thirty
(30) days after delivery of Notice of Termination from the Company; (iii) if
Employee’s employment is terminated for Disability pursuant to Section 4.2,
thirty (30) days after delivery of Notice of Termination is given provided that
Employee shall not have returned to the performance of his duties during such
thirty (30) day period; or (iv) if Employee’s employment is terminated for Cause
pursuant to Section 4.3, the date specified in the Notice of Termination;
provided that if within thirty (30) days after a Notice of Termination under
subsection (iii) or (iv) is given, Employee notifies the Company that he
disputes the termination, the Date of Termination shall be the date on which the
dispute is finally determined, either by mutual written agreement of the
parties, by a binding and final arbitration award or by a final judgment, order
or decree of a court of competent jurisdiction (the time of appeal therefrom
having expired and no appeal having been perfected).

 

8



--------------------------------------------------------------------------------

5. Compensation and Benefits Upon Termination.

5.1 If Employee’s employment is terminated by reason of his death, the Company
shall have no further obligations to Employee, other than pursuant to the terms
of this Agreement, the requirements of law and vested rights under any of the
Company’s benefit plans or arrangements.

5.2 During any period following Employee’s failure to perform his duties
hereunder as a result of his Disability but prior to any Date of Termination
pursuant to Section 4.2, Employee shall continue to receive his base salary, as
well as any other benefits and Perquisites he may be entitled to receive under
any of the Company’s benefit plans or arrangements or pursuant to this
Agreement. After the Date of Termination pursuant to Section 4.2: (i) Employee
will be entitled to participate in the Company’s post-retirement health and
welfare stipend plan based upon service years with the Company through the Date
of Termination; and (ii) the Company shall have no further obligations to
Employee, other than pursuant to the terms of this Agreement, the requirements
of law and vested rights under any of the Company’s benefit plans or
arrangements.

5.3 If Employee’s employment is terminated for Cause, the Company shall have no
further obligations to Employee, other than pursuant to the requirements of law
and vested rights under any of the Company’s benefit plans or arrangements.

5.4 If the Company terminates Employee’s employment pursuant to Section 4.5
(i.e., without Cause), then:

(i) the Company shall provide for the remaining Service Period health care
benefits, at the election of Employee, on the basis set forth in Section

 

9



--------------------------------------------------------------------------------

3.6.2 or by making available private health insurance providing health care
benefits reasonably comparable to those available to employees to Employee and
his wife; thereafter, Employee shall be entitled to participate in the Company’s
post-retirement health and welfare stipend plan based upon service years with
the Company including the years during the Service Period;

(ii) vesting of the Options will accelerate and the Options will remain
outstanding for the remainder of their respective terms;

(iii) Employee will continue to receive the Perquisites through the remainder of
the Service Period;

(iv) the Company shall reimburse Employee for the remaining Service Period for
the cost of obtaining office space and secretarial support comparable to that
previously provided by the Company pursuant to Section 2.2; and

(v) the Company shall have no further obligations to Employee other than
pursuant to the terms of this Agreement, the requirements of law and vested
rights under any of the Company’s benefit plans or arrangements.

5.5 If Employee terminates his employment as a result of retirement pursuant to
Section 4.4, then:

(i) Employee shall be entitled to participate in the Company’s post-retirement
health and welfare stipend plan based upon service years with the Company
through the date of termination of employment;

(ii) vesting of Options will accelerate and the Options will remain outstanding
for the remainder of their respective terms;

(iii) Employee will continue to receive the Perquisites through

 

10



--------------------------------------------------------------------------------

the remainder of the Service Period; and

(vi) the Company shall have no further obligations to Employee other than
pursuant to the terms of this Agreement, the requirements of law and vested
rights under any of the Company’s benefit plans or arrangements.

5.6 Employee shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 5 be reduced by any
income received by Employee from any other source after termination.

6. Public Statements. During or at any time after the Service Period during
which Employee is receiving any benefits from the Company: (i) Employee shall
use reasonable efforts to promote the goodwill of the Company in Employee’s
public statements; and (ii) the Company shall use reasonable efforts to promote
the goodwill of Employee or his spouse in the Company’s public statements.

7. Non-Competition and Confidentiality.

7.1 During the Service Period and for a period of two (2) years thereafter,
Employee shall not, directly or indirectly, solicit, induce, encourage, or
attempt to influence any client, customer, employee, consultant, independent
contractor, subscriber, service provider, salesman or supplier of the Company to
cease to do business or to terminate the employment or other relationship with
the Company.

7.2 During the Service Period and for a period of two (2) years thereafter,
Employee shall not, directly or indirectly, purchase (other than for personal
use) goods, services or programming from material suppliers of Company similar
to those purchased by Company if the effect of any such purchase shall cause the
Company

 

11



--------------------------------------------------------------------------------

the denial of or delay in the receipt of such goods, services or programming.

7.3 DURING THE SERVICE PERIOD AND, PROVIDED EMPLOYMENT WAS NOT TERMINATED BY THE
COMPANY WITHOUT CAUSE, FOR A PERIOD OF TWO (2) YEARS THEREAFTER, EMPLOYEE SHALL
NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN (AS A PRINCIPAL, PARTNER, DIRECTOR,
OFFICER, AGENT, EMPLOYEE, NON-EXECUTIVE, OWNER, INDEPENDENT CONTRACTOR,
CONSULTANT OR OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS IN
COMPETITION WITH THE BUSINESS ACTIVITIES CARRIED ON BY THE COMPANY IN ANY AREA,
OR BEING PLANNED BY THE COMPANY (TO EMPLOYEE’S KNOWLEDGE) DURING OR AT THE TIME
OF TERMINATION OF EMPLOYMENT. THE FOLLOWING WILL BE DEEMED TO BE BUSINESSES IN
COMPETITION WITH THE COMPANY: THE DISTRIBUTION OF VIDEO PROGRAMMING TO
RESIDENTIAL OR COMMERCIAL CUSTOMERS BY ANY TECHNOLOGY; THE DISTRIBUTION OF VOICE
AND/OR DATA TO AND/OR FROM RESIDENTIAL OR COMMERCIAL CUSTOMERS BY ANY
TECHNOLOGY; THE PROVISION OF INTERNET ACCESS OR PORTAL SERVICE TO RESIDENTIAL OR
COMMERCIAL CUSTOMERS BY ANY TECHNOLOGY; THE PROVISION OF WIRELESS COMMUNICATIONS
SERVICES TO RESIDENTIAL OR COMMERCIAL CUSTOMERS BY ANY TECHNOLOGY; OR THE
CREATION, PRODUCTION OR SALE, LICENSE OR OTHER PROVISION OF AUDIO AND/OR VIDEO
PROGRAM CONTENT FOR USE BY ANY PERSON. NOTHING HEREIN SHALL PREVENT EMPLOYEE
FROM OWNING FOR INVESTMENT UP TO FIVE

 

12



--------------------------------------------------------------------------------

PERCENT (5%) OF ANY CLASS OF EQUITY SECURITY OF AN ENTITY WHOSE SECURITIES ARE
TRADED ON A NATIONAL SECURITIES EXCHANGE OR MARKET.

7.4 During the Service Period and at all times thereafter, Employee shall not,
directly or indirectly, use for Employee’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of, anyone
other than the Company (except as may be required within the scope of Employee’s
duties hereunder), any confidential information of the Company which Employee
acquires in the course of Employee’s employment, which is not otherwise lawfully
known by and readily available to the general public. This confidential
information includes, but is not limited to: business, marketing, legal or
accounting methods, policies, plans, procedures, strategies or techniques;
research or development projects or results; software and firmware; trade
secrets or other knowledge or processes of or developed by the Company; names
and addresses of employees, supplies or customers; and any data on or relating
to past, present or prospective customers, including customer lists. Employee
confirms that such confidential information constitutes the exclusive property
of the Company, and agrees that, immediately upon Employee’s termination of
employment for any reason, Employee shall deliver to the Company all
correspondence, documents, books, records, lists and other materials relating to
the Company’s business, other than Employee’s personal records, regardless of
the medium in which such confidential information is maintained; and Employee
shall retain no copies in any medium, regardless of where or by whom such
confidential information was kept or prepared. Nothing herein shall prevent
Employee from complying with a valid subpoena or other

 

13



--------------------------------------------------------------------------------

legal requirement for disclosure of information, provided that Employee shall
notify the Company promptly and in advance of disclosure if Employee believes
Employee is under a legal requirement to disclose confidential information.

7.5 Employee acknowledges that the restrictions contained in this Section 7, in
view of the nature of the business in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that, in the event of Employee’s violation of any of these
restrictions, the Company shall be entitled to seek from any court of competent
jurisdiction: (i) preliminary and permanent injunctive relief against Employee;
(ii) damages from Employee; and (iii) an equitable accounting of all
compensation, commissions, earnings, profits and other benefits to Employee
arising from such violation, all of which rights shall be cumulative and in
addition to any other rights and remedies to which the Company may be entitled
as set forth herein or as a matter of law.

7.6 Employee agrees that if any portion of the restrictions contained in this
Section 7, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restriction or restrictions or the
application thereof shall not be affected and the remaining restriction or
restrictions will then be given full force and effect without regard to the
invalid or unenforceable portions. If any restriction is held to be
unenforceable because of the geographic area covered, the duration thereof or
the scope thereof, Employee agrees that the court making such determination
shall have the power to reduce the area and/or the duration, and/or limit the
scope thereof, and the restriction

 

14



--------------------------------------------------------------------------------

shall then be enforceable in its reduced form. If Employee violates any such
restrictions, the period of such violation (from the commencement of any such
violation until such time as such violation shall be cured by Employee to the
satisfaction of the Company) shall not count toward or be included in the
restrictive period contained in the applicable subsection above.

7.7 Any and all obligations of Employee under this Section 7 shall terminate
immediately upon the Company’s material breach of any provision of this
Agreement, it being agreed that the Company’s failure to comply with any of its
economic obligations hereunder shall be deemed for this purpose to be a material
breach.

8. Successors; Related Companies; Binding Agreement.

8.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by written agreement, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Employee to equitable relief against the Company as well as
compensation, rights and benefits in the same amounts and on the same terms, as
he would be entitled to pursuant to Section 5.4 (the date on which any such
succession becomes effective being deemed the Date of Termination). As used in
this Agreement, the term “the Company” shall mean the Company and any successor
as aforesaid or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

15



--------------------------------------------------------------------------------

8.2 For purposes of Sections 6 and 7, the term “the Company” shall include the
Company’s subsidiaries and affiliates.

8.3 This Agreement and all rights of Employee hereunder shall inure to the
benefit of and shall be binding upon Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Employee should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Employee’s devisee, legatee or other designee or, if there be no
such designee, to Employee’s estate. In any case where this Agreement provides
for a determination to be made or instruction to be given by Employee, such
determination or instruction made or given after his death shall be made or
given by the foregoing persons as their interests may appear; provided that, if
it is impractical to give effect to separate determinations or instructions, the
determination or instruction given by such of the foregoing as shall then have
the greatest interest, as determined by the Company in its reasonable
discretion, shall control.

9. Entire Agreement. This Agreement constitutes the full and complete
understanding and agreement of the Company and Employee respecting the subject
matter hereof, and supersedes all prior understandings and agreements, oral or
written, express or implied, except to the extent otherwise explicitly provided
for herein. This Agreement may not be modified or amended orally but only by an
agreement in writing, signed by the parties thereto.

10. Waiver and Release. IN CONSIDERATION OF THE RIGHTS OF EMPLOYEE HEREUNDER,
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH

 

16



--------------------------------------------------------------------------------

HEREIN AND EXCEPT WITH RESPECT TO ANY VESTED RIGHTS (INCLUDING HIS RIGHT TO
PARTICIPATE IN THE COMPANY’S DEFERRED COMPENSATION PLANS), EMPLOYEE HEREBY
WAIVES AND RELEASES THE COMPANY FROM ANY AND ALL CLAIMS, RIGHTS OR BENEFITS HE
MAY HAVE AGAINST OR FROM THE COMPANY ON ACCOUNT OF EMPLOYEE BENEFITS, INSURANCE
ARRANGEMENTS, EQUITY-BASED ARRANGEMENTS, CASH COMPENSATION OR OTHER BENEFIT
PLANS, ARRANGEMENTS OR AMOUNTS WITH RESPECT TO EMPLOYEE’S EMPLOYMENT PRIOR TO
MAY 1, 2009.

11. Headings. The section headings of this Agreement are for convenience of
reference only and are not to be considered in the interpretation of the terms
and conditions of this Agreement.

12. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when sent by fax
(confirmation received) or certified mail, postage prepaid, addressed as
follows:

(i) if to the Company:

One Comcast Center

Philadelphia, Pennsylvania 19103

Attention: General Counsel; and

(ii) if to Employee, at his last known personal residence.

Either party may change the address to which notices or other communications are
to be sent by giving written notice of such change to the other party in the
manner provided herein for giving notice.

 

17



--------------------------------------------------------------------------------

13. Waiver of Breach. No waiver by either party of any condition or of the
breach by the other of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition, or of the breach of any other term or covenant
set forth in this Agreement. Moreover, the failure of either party to exercise
any right hereunder shall not bar the later exercise thereof.

14. Nonalienation. Employee shall not pledge, hypothecate, anticipate or in any
way create a lien upon any amounts provided under this Agreement. This Agreement
and the benefits payable hereunder shall not be assignable by either party
without the prior written consent of the other; provided, however, that nothing
in this Section shall preclude Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death, or the executors,
administrators or other legal representatives of Employee or his estate from
assigning any rights hereunder to which they become entitled to the person or
persons entitled thereto.

15. Governing Law. This Agreement is entered into and shall be construed in
accordance with the internal laws of the Commonwealth of Pennsylvania.

16. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable, for any reason, such invalidity or
enforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth above.

 

COMCAST CORPORATION By:   /S/    ARTHUR R. BLOCK   /S/    JULIAN A. BRODSKY  
Julian A. Brodsky

 

19